ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
An amendment was filed 1/18/2022 in which claim 1, 9, 11, 12, and 15 were amended.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Iiona Wheat (70,746) on 2/25/2022.
Claims 18-20 were previously presented but absent in the most recent response on 1/18/2022; hence, this Examiner’s Amendment is to reiterate their inclusion as originally presented:

(Original) 18. The method of claim 12, wherein the at least one clinical decision support parameter includes one of a patient financial class, an insurance payer type, a diagnostic code, and an imaging study modality.

(Original) 19. The method of claim 12, wherein determining whether following the clinical decision support process for the diagnostic imaging order is required comprises comparing the diagnostic imaging order information to the at least one clinical decision support parameter.

(Original) 20. The method of claim 12, wherein the notification is transmitted to the ordering provider via a communication protocol, the communication protocol comprising at least one of a text message, an email, and a direct message.

Response to Arguments
Applicant’s arguments from the response filed on 1/18/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the 35 U.S.C. 101 rejection should be withdrawn because “claims 1, 9, and 12 recite specific technical steps of, inter alia, embedding a barcode representing a URL and authentication parameters used to access the diagnostic support system without the added step of accessing clinical decision support information through an online portal. These are not computer-based analogues of steps performed by humans. The claims recite these technical improvement to address the underlying technical problems. The technical problem identified by the Application is based on the inability to confirm whether or not a COSS was consulted for a particular imaging order existing software tools. See, e.g., Applicant's Specification at ,i [0005]. This is a problem caused by the disparate nature of systems used by the stakeholders (i.e., ordering physician and the technician performing the procedure) traditionally not in direct communication with one another. In other words, the imaging provider that receives the request from the ordering physician has no ability to automatically obtain clarification on certain aspects of the imaging order from the physician without not only sending a notification to the physician but also providing access to the clinical decision support system. The claimed element of generating a notification comprising a barcode representing a URL and authentication parameters allows a computer to perform a task in a way that is different (and a technological improvement) from a conventional method of notifying ordering physicians which requires access to the clinical decision support system accessed on a secure online portal that requires user authentication. By automatically generating a notification transmitted to the ordering physician comprising a barcode with the embed file path to the clinical decision support system and the 
Insofar as the Examiner understands these arguments, the Examiner is in agreement with the facts argued here in view of the specification. The rejection is withdrawn because of the amendment providing additional elements to the claims that considered as an ordered combination within the context of the previously claimed additional elements and limitations provide a practical application such that the claims as a whole are not directed toward a judicially excepted abstract idea.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed. The following is an Examiner’s statement of reasons for allowance:
The closest prior art of record – most notably WO 2017/184176 to Nanos and U.S. Patent Application Publication 2017/0199979 to Reiner - does not teach the invention in the particular combination as claimed in the amended independent claims as rejection of the claimed combination of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form and includes:
US Patent 8,265,952 (column 12)

US Patent Application Publication (paragraph 86)
US Patent Application Publication (paragraph 25, 315, and 326)
US Patent Application Publication 2012/0330707 (see paragraph 43).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A SOREY/Primary Examiner, Art Unit 3626